 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.48




FACTORING AGREEMENT AMENDMENT AGREEMENT




THIS AGREEMENT is made as of the 13 day of December, 2007 between WIRELESS AGE
COMMUNICATIONS LTD., a corporation incorporated under the laws of Saskatchewan
(“Wireless Age”), and WIRELESS SOURCE DISTRIBUTION LTD., a corporation
incorporated under the laws of Saskatchewan (“Wireless Source”), and NEWLOOK
INDUSTRIES CORP., a corporation incorporated under the laws of British Columbia
(“Newlook”), and WIRELESS AGE COMMUNICATIONS, INC., a corporation incorporated
under the laws of Nevada (“WACL”), and ONLINETEL CORP., a corporation
incorporated under the laws of Canada (“Onlinetel”), and TCE CAPITAL
CORPORATION, a corporation amalgamated under the laws of the Province of Ontario
(“TCE”).


WHEREAS Wireless Age, Wireless Source , WACL and TCE are parties to a certain
factoring agreement dated as of January 9, 2006 (the “Factoring Agreement”);


AND WHEREAS the parties desire to amend the Factoring Agreement to provide for
Newlook to be added as an “Assignor” and Onlinetel to be added as an “Additional
Convenator” within the respective meanings of such terms under the Factoring
Agreement.


NOW THEREFORE in consideration of the mutual agreements and covenants herein
contained and for other good and valuable consideration now paid by each of the
parties hereto to the other (the receipt and sufficiency of which are hereby
acknowledged), the parties agree as follows:


1.           Newlook is hereby added as a party to the Factoring Agreement and
shall be regarded in all respects and for all purposes as an “Assignor” within
the meaning of the Factoring Agreement.


2.           Onlinetel is hereby added as a party to the Factoring Agreement and
shall be regarded in all respects and for all purposes as an “Additional
Covenantor” within the meaning of the Factoring Agreement.


3.           Newlook and Onlinetel agree to be bound by the provisions of the
Factoring Agreement as an Assignor and as an Additional Covenantor respectively.


4.           This Agreement, the Factoring Agreement, together with a certain
terms letter dated December 23, 2005 from TCE to Wireless Age and Wireless
Source as accepted by Wireless Age and Wireless Source and by WACL, as amended
by a certain terms amendment letter dated December 4, 2007 from TCE to Wireless
Age, Wireless Source and Newlook, and the “Security” provided for therein,
constitute the entire agreement between the parties hereto with respect to all
matters herein and therein.


5.           The Factoring Agreement is otherwise confirmed and the terms and
conditions thereof shall continue in full force and effect as amended, modified
and supplemented by this Agreement.  This Agreement shall form part of the
Factoring Agreement and shall be interpreted in accordance with the terms and
provisions of the Factoring Agreement and, for greater certainty, all general
provisions thereof  are incorporated herein.


 
IN WITNESS WHEREOF the parties hereto have duly executed and delivered this
Agreement as of the date first above written.
 
 
TCE CAPITAL CORPORATION
(TCE)
 
WIRELESS AGE COMMUNICATIONS LTD.
(Wireless Age)
 
 
BY:
 
BY:
 
Name:
 
Name:  Gary Hokkanen
 
Title:
 
Title:     Chief Financial Officer
 
(Authorized Signing Officer)
 
(Authorized Signing Officer)
         
WIRELESS SOURCE DISTRIBUTION LTD.
(Wireless Age)
 
NEWLOOK INDUSTRIES CORP.
(Newlook)
 
 
BY:
 
BY:
 
Name:   Gary Hokkanen
 
Name:  John G. Simmonds
 
Title:     Chief Financial Officer
 
Title:    CEO and President
 
(Authorized Signing Officer)
 
(Authorized Signing Officer)
         
WIRELESS AGE COMMUNICATIONS, INC.
(WACI)
 
 
ONLINETEL CORP.
(Onlinetel)
 
BY:
 
BY:
 
Name:   Gary Hokkanen
 
Name:  Jason Moretto
 
Title:     Chief Financial Officer
 
Title:    President
 
(Authorized Signing Officer)
 
(Authorized Signing Officer)
         